Citation Nr: 0831968	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-00 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU), terminated effective September 1, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1975 to June 
1976.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO discontinued a 
TDIU, effective September 1, 2006.  

In March 2007, the veteran testified at a personal hearing 
before a Decision Review Officer.  In October 2007, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  Transcripts of those 
hearings are of record.  


FINDING OF FACT

Clear and convincing evidence shows that since September 1, 
2006 the veteran is able to secure and follow a substantially 
gainful occupation notwithstanding his single service-
connected disability of lumbosacral strain with lumbar 
spondylosis status post L4-L5 diskectomy, foraminotomy, 
medial facetectomy, hemilaminectomy.  


CONCLUSION OF LAW

The criteria for termination of a TDIU, effective September 
1, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.105, 3.343, 4.16 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Effective September 1, 2006, the RO discontinued the 
veteran's TDIU that had been in place since February 2002.  
He has appealed that decision, contending that he is unable 
to work due to service-connected and nonservice-connected 
disabilities.  

Despite this contention, the veteran has been employed in a 
substantially gainful occupation from December 2004 until the 
present.  Since December 2004, the short periods when the 
veteran was not working were due to treatment for nonservice-
connected conditions and because his employer sold the 
business, at which the veteran was employed.  

The record shows that, since December 2004, the veteran's 
single service-connected disability, lumbosacral strain with 
lumbar spondylosis status post L4-L5 diskectomy, 
foraminotomy, medial facetectomy, hemilaminectomy, has not 
rendered him unable to secure and follow a substantially 
gainful occupation.  

A total disability rating for compensation purposes is 
assigned on the basis of individual unemployability when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one such 
disability, it must be rated at 60 percent or more; if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional 
disability must bring the combined rating to 70 percent or 
more.  Id.  In addition, TDIU may be awarded on an extra- 
schedular basis if a veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), but 
is still unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).  

Marginal employment is not considered to be substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Id.  
Marginal employment may also be held to exist, on a facts-
found basis (including but not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Id.  Consideration shall be given in all claims 
to the nature of the employment and the reason for 
termination.  Id.  

In Faust v. West, 13 Vet. App. 342, 356 (2000), the U.S. 
Court of Appeals for Veterans Claims (hereinafter "the 
Court") defined "substantially gainful employment" as "one 
that provides annual income that exceeds the poverty 
threshold for one person, irrespective of the number of hours 
or days that the veteran actually works."  In that decision 
the Court cited to data published by the U.S. Department of 
Commerce, Bureau of Census, published at a government 
internet site.  In the instant case, the Board follows the 
example of the Court.  

The 2007 poverty threshold for an individual under 65 years 
of age was $10,787.  See U.S. Census Bureau, Housing and 
Household Economic Statistics Division, Poverty Thresholds 
for 2007 by Size of Family and Number of Related Children 
Under 18 Years (last modified August 26, 2008). 

The 2006 poverty threshold for an individual under 65 years 
of age was $10,488.  See U.S. Census Bureau, Housing and 
Household Economic Statistics Division, Poverty Thresholds 
for 2006 by Size of Family and Number of Related Children 
Under 18 Years (last modified January 29, 2008). 

The 2005 poverty threshold for an individual under 65 years 
of age was $10,160.  See U.S. Census Bureau, Housing and 
Household Economic Statistics Division: 2007 (last modified 
August 29, 2006).  See U.S. Census Bureau, Housing and 
Household Economic Statistics Division, Poverty Thresholds 
for 2005 by Size of Family and Number of Related Children 
Under 18 Years (Dollars) (last modified January 29, 2008). 

To establish a total disability rating based on individual 
unemployability on the regular basis, there must be an 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340.  In reaching such a determination, the 
central inquiry is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  

When reducing an award of a total disability rating for 
compensation based on individual unemployability, the 
provisions of 38 C.F.R. § 3.105(e) are for application.  38 
C.F.R. § 3.343(c)(1).  In such a determination, actual 
employability must be established by clear and convincing 
evidence.  If a veteran begins to engage in a substantially 
gainful occupation, the veteran's rating may not be reduced 
solely on the basis of having secured and followed such 
substantially gainful occupation unless the veteran maintains 
the occupation for a period of 12 consecutive months.  
38 U.S.C.A. § 1163; 38 C.F.R. § 3.343(c)(2).  Temporary 
interruptions in employment which are of short duration shall 
not be considered breaks in otherwise continuous employment.  
38 C.F.R. § 3.343(c)(2)  

38 C.F.R. § 3.105(e) sets procedural requirements VA must 
adhere to when VA reduces an award of TDIU.  Where a 
reduction in evaluation of employability status is considered 
warranted such would result in a reduction or discontinuance 
of compensation benefits currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  38 C.F.R. 
§ 3.105(e).  The beneficiary will be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Id.  The beneficiary will also be informed that he or 
she will have the opportunity for a predetermination hearing.  

In a rating decision dated in March 2003, the RO granted a 
TDIU, effective in October 2002.  At the time of that 
decision and since that time, the veteran has had one service 
connected disability, lumbosacral strain with lumbar 
spondylosis status post L4-L5 diskectomy, formaninotomy, 
medial facetectomy, hemilaminectomy, rated as 60 percent 
disabling.  

In a letter dated in January 2005, the veteran informed VA 
that he had accepted employment with an automobile dealership 
as of November 2004.  He reported that he would receive a 
salary of $2000 per month during a 3 month probationary 
period after which he would work on commission.  He reported 
that he expected to make between $35,000 and $50,000 per 
year.  

As noted above, a salary of $2000 per month ($24,000 per 
year) is "substantially gainful employment" under Faust.  

In April 2005, the RO issued a rating decision informing the 
veteran that his TDIU would not be discontinued solely on the 
basis that he had accepted employment unless he maintained 
the occupation for a period of 12 consecutive months.  The RO 
informed the veteran that a routine medical examination would 
be requested in 6 months to evaluate the severity of his 
service connected disability and that a decision regarding 
continued entitlement to a TDIU would be reviewed at that 
time.  

In February 2006, the veteran underwent a VA examination of 
his spine.  Following physical examination, the examiner 
opined that the veteran had reported quitting his job as a 
car salesman a week prior to the examination and that the 
veteran had not missed any work due to his service connected 
back disability.  

The examiner opined that, based on the veteran's service 
connected back disability alone, the veteran would be 
employable at a sedentary job that would allow him change 
positions at will.  The examiner also stated that the veteran 
should avoid prolonged standing, sitting or walking and that 
he should avoid climbing, crawling, kneeling, and stooping, 
squatting, and repetitive bending.  Finally, the examiner 
stated that the veteran should be able to perform those 
sedentary tasks and those requiring light physical labor.  

In another section of the February 2006 examination report, 
the examiner recorded the veteran's report that his last 
employment was a week earlier, that the veteran had been 
employed in car sales for one year, and that the gave his 
employer two weeks notice because his employer's business was 
being sold (not the result of the back disorder).  

The physician who conducted the February 2006 VA examination 
stated that there was no history of nerve impairment due to 
the veteran's service connected back disability, no symptoms 
of sciatica and that the veteran was negative for straight 
leg raising, bilaterally, showing only muscle tightness in 
the back of the thighs.  The examiner stated that there were 
no objective findings of motor or sensory impairment and that 
"most of his ambulatory problems are currently due to his 
bilateral knee degenerative arthritis.  His knee condition is 
in no way connected to his SC back condition."  

This examination report is evidence that any lost employment 
time following December 2004 was not due to the veteran's 
service connected back disability but simply due to his 
employer selling the business at which the veteran was 
employed.  Furthermore, this examination report is strong 
evidence that the difficulties with employment caused by the 
veteran's knee and leg pain are not related to his service-
connected back disability.  This is more evidence against 
restoration of a TDIU.  

Significantly, the February 2006 medical opinion that the 
veteran's service-connected disability did not prevent him 
from engaging in a sedentary occupation is strong evidence 
against the veteran's claim because it is evidence that that 
the veteran's service-connected disability does not render 
him unable to secure and follow a substantially gainful 
occupation, but merely somewhat limits his choice of 
occupation.  

In short, the February 2006 examination report is clear and 
convincing evidence that the veteran's service connected 
disability does not render him unable to secure and follow a 
substantially gainful occupation.  

In March 2006, the RO issued a rating decision continuing the 
veteran's 60 percent evaluation for his lumbar spine disorder 
and proposing to discontinue entitlement to a TDIU.  

In the letter accompanying the March 2006 rating decision, 
the RO informed the veteran that he could submit evidence to 
show that the RO should not reduce his compensation benefits.  
He was also told that if VA did not receive additional 
evidence within 60 days, VA would reduce his evaluation.  
Finally he was told that he could request a personal hearing 
to present evidence or argument and that he could bring 
witnesses to testify as to personal knowledge of the 
veteran's circumstances.  

In April 2006, the veteran submitted a completed VA FORM 21-
4140 titled EMPLOYMENT QUESTIONAIRRE.  He indicated that he 
had been employed in auto sales with an automobile dealership 
from December 2004 until February 2006, that he had lost 30 
days of time due to illness and that his monthly gross 
earnings were $2300.  

Included with that questionnaire were statements in which the 
veteran reported that after six months in the auto sales 
business, his knee and leg pain had increased and that the 
hours worked had dropped from 72 hours per week to 40 hours 
per week.  He also reported that he was "scheduled for knee 
surgery in August due to compensating the pressure from my 
back and made my knees and legs worsen."  The veteran has no 
knee or lower extremity service-connected disability.  

These documents are evidence that the veteran is able to 
secure and follow a substantially gainful occupation because 
he had been doing so for over 13 months at a salary more than 
double the poverty threshold.  Furthermore, the reason that 
he had reduced his working hours to a 40 hour work week was 
due to non-service connected disorders, his knee and leg 
pain, and not because of his service-connected back 
disability, providing more evidence against this claim.  

In a June 2006 rating decision, the RO discontinued the 
veteran's TDIU, effective September 1, 2006.  

Three letters dated in June 2006, from "S.M.", "L.G.', and 
"J.S.' contained identical statements, i.e., that the 
endorser had known the veteran since December 2004, that the 
veteran worked for a certain automobile dealership, that the 
veteran had unbearable pain in his legs, and that the 
veteran's pain caused him to stop working because the job 
required that he stand and walk on pavement.  

These letters provide additional evidence against the 
veteran's claim because the letters are evidence that to the 
extent that the veteran has had difficulty with employment 
such difficulty arises from his non-service connected leg 
pain, rather than his service connected back disability, 
which medical evidence demonstrates is not related to his leg 
pain.  

VA orthopedic treatment notes from December 2005 through 
August 2006 confirm the February 2006 examiners findings that 
the veteran's knee disorders are the veteran's primary 
disorder interfering with his employment and that his knee 
disability is not related to his service connected low back 
disability.  These notes report the veteran's complaints of 
knee pain starting after he began standing on his feet for 
long periods at the car dealership. 

A July 2005 VA clinic note documents the veteran's report of 
knee pain resulting from standing much of the day in his work 
at the car dealership.  There is no report of back pain.  In 
a December 2005 clinic note, a clinician stated that the 
veteran's knee pain was well localized to the patella and 
related to chondromalacia of the patella.  March 2006 VA 
clinic notes continued to document the veteran's report of 
knee pain.  August 2006 VA clinic notes indicate that the 
veteran underwent arthroscopic lateral retinacular release 
and shaving debridement of the patella and suprapatellar 
synovium.  Earlier notes indicate that this surgery was 
planned for the veteran's right knee.  

These notes list the veteran's prior spine surgeries as a 
matter of history but are conspicuously absent for any stated 
connection between his chondromalacia patella and his 
disability of the spine.  These notes provide more evidence 
that the veteran's employment difficulties and missed time 
from work are the result of a nonservice-connected knee 
disorder unrelated to his service connected disability.  

The Board recognizes that in an April 2006 letter, the 
veteran stated "I am scheduled for knee surgery in August 
due to compensating the pressure from my back and my knees 
and legs worsen."  

In September 2006, the RO denied the veteran's claims for 
secondary service connection for nerve damage and burning in 
the legs, degenerative arthritis of the left knee, and 
degenerative arthritis of the right knee.  That decision was 
mailed to the veteran that same month along with notice of 
his appellate rights.  The veteran did not appeal the 
decision and the decision is now final.  See 38 U.S.C.A. 
§ 7105(c).  Thus, it has been established that the veteran's 
lower extremity disorders are not the result of his service-
connected disability.  

In October 2006, the VA Debt Management Center sent the 
veteran a letter informing him that his VA benefits had 
changed and the he had been overpaid in the amount of $13, 
680.  He was told that VA would recoup that overpayment by 
withholding benefits beginning in January 2007.  

In November 2006, VA received a 3 page statement from the 
veteran referencing the October 2006 letter from the VA Debt 
Management Center.  The veteran indicated that he wished to 
appeal VA's decision as to his entitlement to compensation 
and pension benefits.  He argued that cutting his benefits 
from those due for 100 percent disability to those due for 60 
percent disability would cause him financial hardship.  He 
also stated that he had stopped working at the automobile 
dealership at which he had been employed, stating that the 
dealership was no longer in business.  

However, in that same letter, the veteran stated that he had 
been contacted by "J.D.", a person who had trained him at 
the dealership at which he had been employed.  He stated that 
J.D. offered him employment at J.D.'s dealership and offered 
to make accommodations for the veteran's disabilities.  The 
veteran reported that he worked for J.D., making phone calls 
and setting appointments, but that he had taken a leave of 
absence after three months.  He reported that due to his leg 
and knee pain he was out of work for nine weeks.  

This is more evidence against the veteran's claim because 
this letter demonstrates that the veteran was able to secure 
substantially gainful employment and that the interference 
with that employment was due to his nonservice-connected knee 
and leg disorders; not his service-connected back disability.  

In March 2007, the veteran testified at a hearing before a 
Decision Review Officer (DRO).  His testimony at that 
hearing, along with later communications and testimony before 
the undersigned, provides the most succinct history of his 
employment since December 2004.  

The veteran testified that he began employment at an auto 
dealership, "C.P.", in December 2004 and continued to work 
there until February 2006.  DRO hearing transcript at 5.  He 
did not work in February or March 2006 but went to work for 
another dealership, "S" in April 2006, and worked through 
part of July 2006.  Id.  He was then underwent knee surgery 
in August 2006 and was off work until November 2006.  Id.  In 
November 2006, the veteran went to work for another 
dealership, "B.F."  Id.  The veteran indicated that he was 
still working at "B.F." at the time of the DRO hearing.  
Id. at 4.  He also testified that he worked for less than 6 
weeks at a mortgage company on a commission rather than a 
salaried basis but found his earnings insufficient to pay his 
bills.  Id. at 5.  

In a FINANCIAL STATUS REPORT, filed in June 2007, the veteran 
indicated that he had worked in auto sales from December 2004 
until the present and that he currently worked at B.F.  In 
that document, the veteran reported that his monthly earnings 
were approximately $2850 but that his monthly expenses were 
approximately $3937.  This is evidence against the veteran's 
appeal because this report shows that, as of June 2007, the 
veteran had been continuously following a substantially 
gainful occupation for approximately 30 months.  

During the October 2007 Board hearing, the veteran testified 
that he was currently employed in auto sales.  Board hearing 
transcript at 3.  In an April 2008 letter, the veteran again 
reported that he was working 8 to 11 hours per day in auto 
sales at the "B.F." dealership.  

This evidence shows that the veteran was continuously 
employed in a substantially gainful occupation from December 
2004 to April 2008, with only short breaks in employment that 
do not change that this employment is continuous.  That 
amounts to well over 12 months of continuous employment; the 
requirement set out by statute and regulation for terminating 
a TDIU based on employment.  Furthermore, the break in 
employment from August to November 2006, was not due to a 
service-connected disability, but was rather due to the 
veteran's nonservice-connected knee disorder.  

During the October 2007 Board hearing, the veteran testified 
that he could not get a job doing anything because he did not 
have an education for anything other than car sales or some 
similar occupation.  Hearing transcript at 3.  Additionally, 
the veteran reported that he had worked 9 and 1/2 months out 
of the previous 12 months, missing the 2 and 1/2 months of 
work due to knee surgery.  Id. at 3-4.  He also reported that 
he worked from November until February, although he did not 
specify the years, but that his knee gave out on him in 
February and he fell, chipping a bone in his ankle, which 
caused him to not work for 8 weeks.  Id.  Further, he 
testified that at some unspecified earlier time during the 
course of this claim he worked continuously for 13 months, 
missing work only periodically for 2 or 3 days due to knee 
pain and lower back pain.  Id. at 4.  

This testimony is more evidence that his service connected 
disabilities do not render him unable to secure and maintain 
substantially gainful employment.  

The veteran has clearly indicated that he has been employed 
for the better part of the period from December 2004 until 
April 2008, over three years, and there is no evidence that 
he is not maintaining his occupation since April 2008.  
During that period of time, by the veteran's own account, he 
has missed work due to leg and knee pain and to undergo knee 
surgery.  Thus, the times that the veteran has not worked 
have all been the result of nonservice-connected 
disabilities.  

A TDIU cannot be based on the inability to work due to 
nonservice-connected disabilities.  Hence, the veteran's own 
reports provide compelling evidence against his claim for 
restoration of a TDIU.  

Although the veteran has asserted that his current earnings 
are insufficient to meet his debts and living expenses, the 
test for employability in a substantially gainful occupation 
is not whether a claimant is able to earn enough money to 
meet a subjectively desirable standard of living.  Rather, 
the test is essentially whether he can earn a living wage as 
informed by the poverty threshold.  Here, the veteran has 
been earning a living wage well above the poverty threshold.  
Nor are there any facts found that otherwise shows that the 
veteran's employment has been marginal.  See 38 C.F.R. 
§ 4.16(a).  The mere fact that the veteran's expenses exceed 
his income is not evidence that his employment is marginal.  
No evidence of record shows that the veteran is limited to 
only marginal employment.  Furthermore, the interferences 
with the veteran's employment are shown by the evidence to 
result not from his service-connected disability but from 
nonservice-connected disorders.  

Finally, there is no indication that the veteran is so 
limited in education or experience to restrict him to non-
sedentary occupations.  Indeed, his occupation in car sales 
is best described as sedentary.  In his October 2002 TIDU 
claim, the veteran indicated that he had completed 4 years of 
high school and 1 year of college.  He has had recent work 
experience in auto sales and in a mortgage company, and 
continues to work in auto sales.  Thus, the veteran's 
education and work experience is not so limited as to render 
him unable to work in a sedentary occupation.  

The Court has stated that to warrant a TDIU, "[t]he sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment."  Van Hoose v. Derwinsk, 4 Vet. App. 
361, 363 (1993).  In the instant case, it is expected that 
the veteran may have difficulty with employment that he would 
not have but for his service connected disability is 
expected.  Indeed, the ratings assigned under the rating 
schedule, such as the veteran's 60 percent rating for his low 
back disability, are considered adequate to compensate the 
veteran for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1.  

In short, the veteran's own reports and testimony along with 
medical evidence of record, particularly the February 2006 VA 
examination report, provide clear and convincing evidence 
that the veteran is able to secure and follow a substantially 
gainful occupation despite his service-connected back 
disability.  The most compelling evidence in this regard is 
that since December 2004 the veteran has secured and been 
following a substantially gainful occupation.  

The RO discontinued the veteran's TDIU effective in September 
2006, after he had secured substantially gainful employment 
and, as overwhelmingly demonstrated by the evidence of 
record, maintained a substantially gainful occupation for 
longer than 12 consecutive months.  This alone is sufficient 
for the RO to have properly terminated the TDIU.  See 
38 C.F.R. § 3.44(c).  Additionally, the February 2006 VA 
examination report provides more clear and convincing medical 
evidence that the veteran is not unable to secure and 
maintain substantially gainful employment as a result of his 
service-connected disability.  

Clear and convincing evidence shows that the RO correctly 
terminated the veteran's TDIU and that restoration of a TDIU 
is not warranted.  As explained above, procedural 
requirements for terminating the TDIU were properly followed.  
Hence, the veteran's appeal must be denied.  The benefit-of- 
the-doubt rule is not applicable in this case as the 
evidentiary standard is that of clear and convincing 
evidence.  That standard has been met.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  The 
Federal Circuit stated that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

This case does not arise from a "claim" but rather from VA 
initiated action.  That is, this case involves the 
discontinuance of a TDIU, essentially a reduction in the 
assigned disability rating.  That the issue is phrased as 
whether the TDIU should have been discontinued or whether the 
TDIU should be restored, is, under the facts of this case, a 
distinction without a difference.  Here, there is no 
"claim" to substantiate.  The March 2003 decision, in which 
the RO granted a TDIU, is final.  This appeal arises from 
action of VA following January 2005 notification from the 
veteran that he had secured substantially gainful employment.  
Therefore, there can be no VCAA notice in response to a claim 
received by VA.  

Rather, the notice required in this case is that specified in 
38 C.F.R. § 3.105(e) for rating reductions.  38 C.F.R. 
§ 3.105(e) sets procedural requirements VA must adhere to 
when VA reduces an award of TDIU.  Where a reduction in 
evaluation of employability status is considered warranted 
and such would result in a reduction or discontinuance of 
compensation benefits currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  38 C.F.R. 
§ 3.105(e).  The beneficiary will be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Id.  The beneficiary will also be informed that he or 
she will have the opportunity for a predetermination hearing.  
Id.  

In April 2005, the RO sent the veteran a rating decision 
informing him that his TDIU would continue as there was no 
medical evidence at that time that his medical condition had 
improved.  This decision also informed the veteran that the 
TDIU could be reduced solely on the basis of his having 
secured and followed a substantially gainful occupation if he 
maintained the occupation for a period of 12 consecutive 
months.  He was also told that 6 months from that decision, 
medical examination would be scheduled to evaluate his 
current level of disability and that his continued 
entitlement to a TDIU would then be reviewed.  In February 
2003, the medical examination was conducted.  

In March 2006, in compliance with 38 C.F.R. § 3.105(e), the 
RO issued a rating decision proposing to discontinue the 
veteran's TDIU.  In a letter accompanying that decision, he 
was informed that he could submit evidence to show that VA 
should not discontinue the TDIU.  He was also told that he 
could request a personal hearing to present evidence and 
argument and that he could bring witnesses to testify on his 
behalf as to their personal knowledge of his circumstances.  
This letter informed the veteran that VA would assist him in 
every reasonable way.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran was provided a VA 
examination in February 2006 and he had the opportunity to 
present additional evidence and argument during a hearing 
before a Decision Review Officer in March 2007 and during a 
hearing before the undersigned Veterans Law Judge in October 
2007.  The RO has obtained VA treatment records and the 
veteran submitted letters from lay persons, "S.M.", 
"L.G.", and "J.S." in support of his contentions.  

The March 2006 rating decision associated letter provided the 
veteran with the notice required in this case.  The Board is 
aware that the notice did not inform the veteran of the 
requirements for a TDIU and did not specifically state that 
VA would assist the veteran in obtaining evidence.  However, 
any such notice deficiency does not matter in this case 
because, since the veteran is following a substantially 
gainful occupation, his TDIU benefits have been properly 
discontinued as a matter of law.  See Sanders, supra.  

During the October 2007 Board hearing, the veteran testified 
that he had undergone magnetic resonance imaging studies 
(MRI's) eight months earlier at a VA facility.  Board hearing 
transcript at 9-10.  This would put the date at approximately 
February 2007.  The claims file does not contain medical 
records dated later than in 2006.  However, the absence of 
these identified medical records is not a basis for remanding 
this matter or for delaying adjudication of this appeal.  
Regardless of what the records showed, the fact of the 
veteran's continued employment in a substantially gainful 
occupation would not be changed.  As this is a sufficient 
basis for discontinuing a TDIU, and therefore for not 
restoring the TDIU, obtaining additional medical evidence 
would simply not matter.  

A TDIU is based on a veteran's inability to secure and follow 
a substantially gainful occupation due to service-connected 
disabilities.  In cases such as this, where, at the time of 
discontinuance of the TDIU the veteran had been following a 
substantially gainful occupation for nearly two years and 
there is every indication that he is still following a 
substantially gainful occupation, continuing a rating 
predicated on the inability to do so would be absurd.  

A remand of this matter to provide the veteran additional 
notice or to obtain treatment records would serve no useful 
purpose because additional treatment records and information 
could not change the fact that the veteran is and has been 
continuously following a substantially gainful occupation 
since December 2004 and therefore, such notice or development 
could not change the outcome of this decision.  Remands that 
expend VA resources with no benefit flowing to the veteran 
are to be avoided.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


